DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is indefinite because if the downwardly extending aperture is within the base, the aperture cannot be defined by a plate in the bollard, the bollard being completely separate from the base.  Additionally, line 2 recites the limitation “the bollard further comprising a base plate disposed adjacent the top end of the base”; did Applicant intend “the base further comprising a base plate disposed adjacent the top end of the base”?  It is noted that claim 8 recites “the base having…a central base plate disposed at the upper end of the base”, so it seems that the base should comprise the base plate in claim 6.
Claim 7 is indefinite since it depends from an indefinite claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand, FR 3 029 544 in view of Hernandez, US 6,409,419 B1, Yoder, US 5,651,534, and Dull, US 3,061,960.
Regarding claim 1, Bertrand teaches a bollard (Figures 1-4B) comprising:
a substantially vertical post (12), the post including a top and a bottom;
a base (2) extending no higher than ground level, the base to be anchored in the ground in which the post is to be positioned; and 
a control shaft (24) extending substantially the entire length of the post, the control shaft having an operating handle (28) adjacent a top end and having a lower engagement feature (22) adjacent a bottom end designed to selectively engage the base when the shaft is in a predetermined rotational position (Figure 3).
While Bertrand only shows the post to be circular and fails to disclose that the post is irregular in cross section (Applicant defines “irregular” to be any shape except round), Hernandez teaches a removable post assembly and discloses that the post can be circular or square (Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art to modify Bertrand’s post to be square in view of Hernandez’s disclosure that a circular or square post is a matter of design choice as the shape of Bertrand’s post does not affect its function.
While the resulting combination fails to disclose a plurality of downward extending spaced rods adjacent the bottom of the post and the base including at least one downwardly extending aperture for 
While the resulting combination fails to disclose a closure adjacent the top of the post, Dull teaches a post and discloses providing a hinged closure (21) adjacent the top of the post to permit selective access to the interior of the post.  It would have been obvious to one of ordinary skill in the art to modify the post of the resulting combination to include a hinged closure in view of Dull’s disclosure to permit selective access to the interior of the post.
Regarding claim 2, since the post of the resulting combination is square, the post includes four corners.
Regarding claim 3, in view of the post of the resulting combination being square and Yoder explicitly showing four downwardly extending spaced rods, the resulting combination includes one of the spaced rods being disposed at each corner of the post.
Regarding claim 4, the resulting combination includes the closure being a hinged plate (see Dull’s 21) that may be opened and closed.
Regarding claim 15, as shown in Bertrand’s Figure 3, an upper end of the base (2) is mounted substantially flush with the ground level.
Regarding claim 17, the resulting combination includes the at least aperture being disposed along an inner periphery of the base.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of Hernandez, Yoder, and Dull as applied to claim 4 above, further in view of Pearson et al., US 2019/0241349 A1.
Regarding claim 5, while the resulting combination fails to disclose the post including a loop and the plate including a slot that permits the plate to the be closed over the loop to facilitate the use of a padlock in the loop to selectively lock the plate in a closed position, Pearson teaches a lid (4) with a slot (8) that closes over a body with a loop (7+9) to facilitate the use of a padlock in the loop ([0012]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a loop on the post and to include a slot in the plate that permits the plate to be closed over the loop to selectively lock the plate in a closed position with the use of a padlock in view of Pearson's disclosure to prohibit unauthorized operation of the bollard.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-14 are allowed.



Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671